Orders, Supreme Court, New York County (Eduardo Padro, J.), entered on or about October 3, 2006, which denied defendants’ motions to be resentenced under the Drug Law Reform Act of 2004 (L 2004, ch 738), unanimously affirmed.
The court properly determined that substantial justice dictated denial of each defendant’s resentencing application, since the extreme seriousness of the underlying criminal conduct outweighed the mitigating factors cited by defendants. This Court has affirmed the denial of a resentencing application made by another participant in the underlying conduct (see People v Martinez, 51 AD3d 569 [2008], lv dismissed 11 NY3d 791 [2008]), and the involvement of these defendants was even more serious than that of the prior defendant. Concur—Saxe, J.P., Nardelli, Buckley, Moskowitz and Renwick, JJ.